DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                                 J.M., the Mother,
                                    Appellant,

                                        v.

                                 J.C., the Father,
                                    Appellee.

                                  No. 4D22-692

                             [September 30, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Carolyn Bell, Judge; L.T. Case No. 502019DP000849.

    Jennifer S. Carroll of Law Offices of Jennifer S. Carroll, P.A., Jupiter,
for appellant.

  Sara Elizabeth Goldfarb, Statewide Director of Appeals, and Sarah Todd
Weitz, Senior Attorney, Appellate Division, Tallahassee, for appellee
Guardian ad Litem Program.

   J.C., Tequesta, pro se.

PER CURIAM.

   Affirmed.

MAY, GERBER and FORST, JJ., concur.

                             *           *           *

   Not final until disposition of timely filed motion for rehearing.